DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 10/21/2021.
Claims 1-20 are pending. Claims 1, 12 and 20 are currently amended.  Claims 1, 12 and 20 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 10/21/2021, with respect to Prior Art Rejections for independent claim 20, as indicated in line number 6 of the office action mailed 7/29/2021, have been fully considered and are persuasive.  The rejections have been withdrawn, and the claim is allowed as noted below in the section “Allowable Subject Matter”.
Applicants' arguments and amendments, filed 10/21/2021, with respect to independent claim 1, although substantive and pertinent to expediting the prosecution of the current application, are considered not persuasive, respectfully, for the reasons that follow.
Regarding independent claim 1, the claim has been amended to recite “wherein the redistribution layer comprises a first insulating layer and a second insulating layer, and wherein a sidewall of the first insulating layer is coplanar with a sidewall of the second insulating layer” which applicants contend is not disclosed or taught by the prior art (Remarks 8).

Thus, for the aforementioned reasons the rejection is deemed proper.
Applicants' arguments and amendments, filed 10/21/2021, with respect to independent claim 12, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the combined teachings of Yiu and Yang as noted below in the rejection of independent claim 12.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of claim 14 must be shown or the feature(s) canceled from the claim(s). Specifically, claim 14 requires “wherein the redistribution layer comprises a first insulating layer and a second insulating layer, wherein a first angle is between a bottom surface of the first insulating layer and a sidewall of the first insulating layer, wherein a second angle is between a bottom surface of the second insulating layer and a sidewall of the second insulating layer, and wherein the first angle is different from the second angle” (emphasis added), which essentially requires the first insulating layer 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the first insulating layer" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the second insulating layer" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yiu et al. (US 2017/0018590 A1, hereinafter “Yiu”).
independent claim 1, Figure 5D of Yiu discloses a semiconductor package comprising: 
a redistribution layer 100/220/230 (collectively 100 “substrate”, 220 “insulating layer” and 230 “redistribution layer”- ¶¶0077, 0079, 0081); 
a semiconductor chip 250 (“chip”- ¶0083) on the redistribution layer 100/220/230; and 
a molding layer 310/360 (collectively 310 “insulating layer” and 360 “protection layer”, which can be formed from resin materials- ¶¶0047, 0063) covering a sidewall of the semiconductor chip 250 and a top surface and a sidewall (i.e., the outer sidewall of 100) of the redistribution layer 100/220/230, 
wherein the sidewall of the redistribution layer 100/220/230 is inclined with respect to a bottom surface (i.e., the bottom surface of 100) of the redistribution layer 100/220/230, 
wherein a sidewall (i.e., outer sidewall of 360) of the molding layer 310/360 is spaced apart from the sidewall of the redistribution layer 100/220/230,
wherein the redistribution layer 100/220/230 comprises a first insulating layer 120 (“insulating layer”- ¶0022) and a second insulating layer 220 (“insulating layer”- ¶0033), and 
wherein a sidewall (i.e., the inclined sidewall of 120) of the first insulating layer 120 is coplanar with a sidewall (i.e., the inclined sidewall of 220) of the second insulating layer 220.
claim 2, Figure 5D of Yiu discloses wherein a distance between the sidewall of the molding layer 310/360 and the sidewall of the redistribution layer 100/220/230 increases in an upward vertical direction.
Regarding claim 3, Figure 5D of Yiu discloses wherein an angle between the sidewall of the redistribution layer 100/220/230 and the bottom surface of the redistribution layer 100/220/230 is an acute angle.
Regarding claim 7, Figure 5D of Yiu discloses wherein the redistribution layer 100/220/230 comprises a plurality of sidewalls (i.e., the outer sidewalls of 100), and wherein the molding layer 310/360 surrounds the plurality of sidewalls of the redistribution layer 100/220/230.
Regarding claim 8, Figure 5D of Yiu discloses wherein the molding layer 310/360 comprises a plurality of sidewalls (i.e., the outer sidewalls of 360), and wherein the sidewalls of the redistribution layer 100/220/230 are spaced apart from the sidewalls of the molding layer 310/360.
Regarding claim 9, Figure 5D of Yiu discloses wherein each of the sidewalls of the molding layer 310/360 faces a corresponding one of the sidewalls of the redistribution layer 100/220/230, and wherein a distance between each of the sidewalls of the molding layer 310/360 and the corresponding one of the sidewalls of the redistribution layer 100/220/230 increases in an upward vertical direction.
Regarding claim 10, Figure 5D of Yiu discloses wherein the redistribution layer 100/220/230 comprises: 
a first interconnection layer 120 (which includes parts of interconnection structure 160- ¶0027); 

a chip connection part 300 (“adhesive layer”- ¶0039, which physically connects chip 250 to adjacent layers/elements) between the second interconnection layer 110/220 and the semiconductor chip 250, 
wherein the bottom surface of the redistribution layer 100/220/230 includes a bottom surface of the first interconnection layer 120,  
wherein sidewalls (i.e., inclined sidewalls of 120) of the first interconnection layer 120 are coplanar with sidewalls (i.e., inclined sidewalls of 220) of the second interconnection layer 110/220, and
and wherein the chip connection part 300 is under the semiconductor chip 250 and the chip connection part 300 and the semiconductor chip 250 are vertically aligned.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Yiu.
Regarding claim 4, Yiu does not expressly disclose wherein the angle between the sidewall of the redistribution layer and the bottom surface of the redistribution layer is equal to or greater than 45 degrees and less than 90 degrees.
However, it would have been obvious to form the angle between the sidewall of the redistribution layer and the bottom surface of the redistribution layer within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 6, Yiu does not expressly disclose wherein a surface roughness of the sidewall of the redistribution layer is less than a surface roughness of the sidewall of the molding layer.
KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)), since a surface roughness of the sidewall of the redistribution layer can only be less than, equal to or greater than a surface roughness of the sidewall of the molding layer.
Claims 12, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu in view of Yang et al. (US 2008/0237889 A1, hereinafter “Yang”)
Regarding independent claim 12, Figure 5D of Yiu discloses a semiconductor package comprising: 
a redistribution layer 100/220/230 (collectively 100 “substrate”, 220 “insulating layer” and 230 “redistribution layer”- ¶¶0077, 0079, 0081); 
a semiconductor chip 250 (“chip”- ¶0083) on the redistribution layer 100/220/230; 
conductive bumps 240 (“conductive structures”- ¶0037, which are formed of gold) between the semiconductor chip 250 and the redistribution layer 100/220/230 in a diagonal direction; and 
a molding layer 310/360 (collectively 310 “insulating layer” and 360 “protection layer”, which can be formed from resin materials- ¶¶0047, 0063) directly covering a top surface (i.e., top surface of 250)  and directly surrounding sidewalls (i.e., vertical sidewalls of 250) of the semiconductor chip 250, 
wherein an edge portion of the molding layer 310/360 directly covers sidewalls (i.e., sidewalls of 230) of the redistribution layer 100/220/230, 

and wherein sidewalls (i.e., the vertical sidewalls of 310 and 360) of the molding layer 310/360 are planar and vertically oriented.
Yiu does not expressly disclose wherein the conductive bumps comprise solder such that they can be interpreted as the claimed solder bumps.
Figure of 4 Yang discloses a semiconductor package comprising conductive bumps 350 (“conductors”- ¶00478) which comprise either solder or gold (¶0047).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yiu such that the conductive bumps comprise solder as taught by Yang for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable composition for a conductive bump structure which is well known in the art (Yang ¶0047). Thus, in the combined teachings of Yiu and Yang the conductive bumps 240 of Yiu comprise solder such that they can be interpreted as the claimed solder bumps.
Regarding claim 15, Figure 5D of Yiu discloses wherein the redistribution layer 100/220/230 comprises: 
a first interconnection layer 120 (which includes parts of interconnection structure 160- ¶0027); 
a second interconnection layer 110/220 (collectively 110 and 220, which includes parts of interconnection structure 160- ¶0027) on the first interconnection layer 120; and 

wherein the bottom surface of the redistribution layer 100/220/230 includes a bottom surface 100/220/230 of the first interconnection layer 120, 
wherein a width of the bottom surface of the redistribution layer 100/220/230 is greater than a width of a top surface of the redistribution layer 100/220/230, and
wherein the chip connection part 300 is under the semiconductor chip 250 and the chip connection part 300 and the semiconductor chip 250 are vertically aligned.
Regarding claim 17, Figure 5D of Yiu discloses wherein the redistribution layer 100/220/230 is surrounded by the edge portion of the molding layer 310/360.
Regarding claim 19, Figure 5D of Yiu discloses wherein a distance between a first sidewall (i.e., the inclined sidewall of 230) and a second opposite sidewall (i.e., the opposing inclined sidewall of 230) of the redistribution layer 100/220/230 decreases in an upward vertical direction.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Yiu and Yang in further view of Wu et al. (US 2020/0176378 1, hereinafter “Wu”).
Regarding claim 16, Figure 5D of Yiu discloses wherein the first interconnection layer 120 includes the first insulating layer 120, wherein the second interconnection layer 110/220 includes the second insulating layer 220, and wherein each of the first and second insulating layers includes an insulating material such as silicon nitride (¶¶0023, 0033). 

Figure 11 of Wu discloses a semiconductor package comprising an insulating layer 208A (“insulating layer”- ¶0016; see Fig. 2 for notation) which includes an insulating material such as silicon nitride or a photosensitive polymer (¶0016).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yiu such that wherein each of the first and second insulating layers includes a photosensitive polymer as taught by Wu for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known insulating material for an insulating layer (Wu ¶0016).
Allowable Subject Matter
Claims 5, 11, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record including Hsu, Hashimoto and/or Yiu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein a bottom surface of an edge portion of the molding layer is coplanar with the bottom surface of the redistribution layer, and wherein the bottom surface of the edge portion of the molding layer and the bottom surface of the redistribution layer are exposed”.
Regarding claim 11, the prior art of record including Hsu, Hashimoto and/or Yiu, either singularly or in combination, does not disclose or suggest the combination of 
Regarding claim 13, the prior art of record including Hsu, Hashimoto and/or Yiu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein a bottom surface of the edge portion of the molding layer is coplanar with the bottom surface of the redistribution layer, and wherein the bottom surface of the edge portion of the molding layer and the bottom surface of the redistribution layer are exposed”.
Regarding claim 18, the prior art of record including Hsu, Hashimoto and/or Yiu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the sidewalls of the redistribution layer comprise: a first sidewall; a second sidewall opposite the first sidewall; a third sidewall substantially perpendicular to the first sidewall; and a fourth sidewall opposite the third sidewall, wherein the first to fourth sidewalls are spaced apart from the sidewalls of the molding layer”.
Claim 14 contains objected subject matter as noted above and would be allowable if rewritten to overcome the objected subject matter set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 14, the prior art of record including Hsu, Hashimoto and/or Yiu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the redistribution layer comprises a first 
Claim 20 is allowed.
Regarding independent claim 20, the claim is allowed, because the prior art of record including Hsu, Hashimoto and/or Yiu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the redistribution layer comprises a first insulating layer and a second insulating layer, and wherein a sidewall of the first insulating layer is coplanar with a sidewall of the second insulating layer”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895